[Cite as Kraft v. OMCO Building, L.L.C., 2019-Ohio-621.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Warren R. Kraft,                                   :

                Plaintiff-Appellant,                :
                                                                         No. 17AP-743
v.                                                  :                (C.P.C. No. 16CV-11005)

OMCO Building, LLC., et al.,                        :              (REGULAR CALENDAR)

                Defendants-Appellees.               :



                                          D E C I S I O N

                                  Rendered on February 21, 2019


                On brief: Warren R. Kraft, pro se. Argued: Warren R.
                Kraft.

                On brief: McDonald Hopkins LLC, Richard W. Cline, and
                Joseph M. Muska for defendant-appellee OMCO Building,
                LLC. Argued: Joseph M. Muska.

                On brief: McNeal Schick Archibald & Biro Co., LPA,
                Brian T. Winchester, and Jesse M. Schmidt for defendant-
                appellee Davis Wince, Ltd., f/k/a Robert S. Davis, Ltd.
                Argued: Brian T. Winchester.

                 APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} This is a slip-and-fall negligence action in which the trial court granted
summary judgment in favor of defendants-appellees OMCO Building LLC ("OMCO") and
Davis Wince Ltd., f/k/a Robert S. Davis, Ltd. ("Davis"). Plaintiff-appellant, Warren R.
Kraft, appeals from these judgments of the Franklin County Court of Common Pleas that
became final and appealable on September 19, 2017.1 For the reasons that follow, we affirm


1This Court journalized Kraft's voluntary dismissals with respect to defendant-appellee, Hanlin-Rainaldi
Construction Corp., on January 30, 2o18, and to defendant-appellee, Celeste Townhomes, LLC, on
February 27, 2018. Consequently, this appeal continues only as to OMCO and Davis.
No. 17AP-743                                                                                2


the judgments of the trial court.
I. FACTS AND PROCEDURAL BACKGROUND
       {¶ 2} On the morning of November 22, 2014, Kraft was walking across the cement
driveway of a building located at 1200 Oakland Avenue, Columbus, Ohio. Kraft alleges the
driveway "was covered with ice frozen from the rain runoff on the driveways [sic] steep
grade and slope during the night before." (Nov. 18, 2016 Compl. at ¶ 17.) Kraft slipped and
fell, striking his head on the driveway.
       {¶ 3} On November 18, 2016, Kraft commenced the underlying action, alleging that
he had slipped and fallen on an unnatural and improper accumulation of ice on an
improperly designed driveway. He asserted negligence claims against OMCO as the owner
of the premises, and against Davis, Celeste Townhomes, LLC ("Celeste"), and Hanlin-
Rainaldi Construction Corp. ("Hanlin-Rainaldi") as entities involved in the design,
construction, and building of the premises, including the driveway. Kraft alleged that the
defendants-appellees were negligent in the design, construction, and/or maintenance of
the driveway, which allowed the unnatural accumulation of ice on the driveway and created
an unreasonable risk of injury.      Kraft further alleged that the defendants-appellees
breached their duty of care by failing to exercise reasonable care for his safety or by failing
to warn him of the improper accumulation of ice. Kraft claimed their negligence was a
direct, proximate, and foreseeable cause of his fall and the serious and permanent injuries
he sustained, including but not limited to a head injury. Kraft sought damages for lost
earnings and earning capacity, pain, suffering and emotional distress, and medical
expenses.
       {¶ 4} The trial court's original case schedule established preliminary discovery
deadlines. The initial joint disclosure of all witnesses was to occur no later than April 7,
2017, and supplemental disclosure of all witness would occur no later than June 2, 2017.
Dispositive motions were due by August 25, 2017.            The discovery cut-off date was
September 8, 2017.
   A. Davis's May 18, 2017 Motion for Summary Judgment
       {¶ 5} Davis served as the architect for the building located at 1200 Oakland
Avenue, Columbus, Ohio. On May 18, 2017, Davis filed a motion for summary judgment,
arguing that (1) Kraft's claims against it were barred by application of Ohio's ten-year
Statute of Repose for claims against design professionals, R.C. 2305.131(A)(1); and
No. 17AP-743                                                                                 3


(2) because Kraft, who was not an architect or an engineer, had failed to produce an expert
report to support his negligent design claims against Davis. Davis attached to its motion the
affidavit of Matt Canterna, a partner and licensed AIA architect at Davis, who reviewed the
records of Davis's involvement with the original design and construction of 1200 Oakland
Avenue, part of a four-townhouse project ("the Project"). Canterna opined "that Davis, at
all times relevant, met the standard of care for a licensed professional architect, for all work
performed on the Project." (Canterna Aff., Ex. A at ¶ 6, attached to May 18, 2017 Davis's
Mot. for Summ. Jgmt.) Canterna further averred "with certainty that Davis' work on the
Project was substantially completed more than ten years prior to Warren Kraft's fall at the
property on November 22, 2014." Id. at ¶ 9.
       {¶ 6} Davis also argued that Kraft was required to present expert testimony to
support his claim that Davis had negligently designed the driveway:
               "Whether an architect exercises reasonable care in the
               preparation of designs depends upon the standard of care
               which licensed architects must follow. Expert testimony is
               required to establish the standard of care, unless the lack of
               skill or care of the professional is so apparent as to be within
               the comprehension of a layperson and requires only common
               knowledge and experience to understand it." Simon v. Drake
               Const. Co., 87 Ohio App. 3d 23, 621 N.E.2d 837 (1993), quoted
               in Vosgerichian v. Mancini Shah & Associates, 1996 Ohio App.
               LEXIS 78, 8th District Cuyahoga Cty. Nos. 68931, 68943 at *9,
               followed in Staph v. Sheldon, 2009-Ohio-122, 8th Dist.
               Cuyahoga Cty. No. 91619. * * *

               Here, [Kraft] has failed to present the legally required opinion
               of a licensed architect to support his theory that Davis
               negligently designed the driveway at issue. This is not a case
               involving a defect within the comprehension of a layperson,
               such as a sidewalk heaved by tree roots to create a six inch high
               lip. Rather, this case involves the design of a driveway which
               has served the landowner and all of its guests to their
               satisfaction, for many years. [Kraft's] allegations regarding a
               defect in the slope or grade in the driveway, or any other aspect
               of the driveway design, are simply baseless without the opinion
               of a licensed architect, an expert qualified to hold such an
               opinion. [Kraft's] allegations against Davis are a thinly veiled
               attempt to circumvent application of Ohio law establishing that
               a landowner has no duty to clear a natural accumulation of ice
               from a driveway, and bring another defendant into this case,
               without the required evidentiary support. See Brinkman v.
No. 17AP-743                                                                               4


               Ross, 68 Ohio St.3d, 82, 84, 1993 Ohio 72, 623 N.E.2d 1175. If
               a defect caused the accumulation, it is arguably "unnatural."
               Yet, without the required expert testimony, there is no evidence
               of a design defect or that Davis breached the required standard
               of care in Ohio for an architect. [Kraft's] claims against Davis
               thus fail as a matter of law.

(Davis's Mot. for Summ. Jgmt. at 6-7.)
       {¶ 7} Our de novo review of the record reveals that Kraft did not submit the name
of an expert witness, did not file a brief in opposition to Davis's motion, and did request an
extension of time within which to do so, before the trial court ruled on Davis's motion.
       {¶ 8} On June 29, 2017, the trial court issued a decision and entry granting Davis's
motion for summary judgment. The trial court subsequently granted dispositive motions
filed by the other defendants-appellees, to which Kraft also failed to respond.            On
September 19, 2017, the trial court issued a notice of final appealable order.
   B. OMCO's August 8, 2017 Motion for Summary Judgment
       {¶ 9} On April 7, 2017, OMCO filed its initial disclosure of witnesses. On May 3,
2017, the trial court issued a discovery order. On May 8, 2017, OMCO sent Kraft its first set
of requests for admissions, interrogatories, and request for production of documents. Kraft
subsequently communicated with OMCO's counsel, requesting additional time to respond
to OMCO's discovery requests. On May 19, 2017, Kraft filed a motion with the trial court
requesting that he be given until June 7, 2017 to respond to OMCO's discovery requests.
Kraft did not respond by June 7, 2017, thus OMCO renewed its request by letter dated June
20, 2917, asking that Kraft respond to OMCO's discovery requests within seven days.
       {¶ 10} On August 8, 2017, OMCO filed a motion for summary judgment, arguing
that Kraft's claims against it sounded in negligence, but there was no evidence that OMCO
had been negligent in this matter. OMCO stated that, because Kraft had not objected to,
answered, or otherwise responded to OMCO's discovery requests, OMCO's requests were
deemed admitted in accordance with Civ.R. 36(A)(1). OMCO stated:
               Thus, [Kraft] has admitted the following with regard to his
               claims against OMCO: (i) that he has no evidence or facts to
               support any of his claims against OMCO as alleged in the
               Complaint; (ii) that OMCO is not liable for any of [Kraft's]
               alleged injuries as a result of the alleged slip and fall incident;
               and (iii) that [Kraft] suffered no injuries or damages as a result
               of the alleged slip and fall incident set forth in the Complaint.
No. 17AP-743                                                                              5


               Notwithstanding these conclusively established facts, [Kraft]
               has no evidence otherwise to support his claims against OMCO.
               This is particularly true where the Property is – and always has
               been – reasonably maintained and is free from any known
               unreasonable dangerous conditions.

(Aug. 8, 2017 OMCO's Mot. for Summ. Jgmt. at 3.) OMCO attached in support of its motion
the affidavit of Daniel McManamon, treasurer for OMCO, who averred that 1200 Oakland
Avenue always had been reasonably maintained, with ice and snow removal, as necessary.
McManamon stated that he "did not have actual or constructive knowledge that any
accumulation of ice or snow at the Property had created a condition substantially more
dangerous than one would normally associate with snow and ice. I am unaware of any
unnatural accumulation of ice and/or snow at the Property on November 22, 2014."
(McManamon Aff. at ¶ 6, attached to OMCO's Mot. for Summ. Jgmt.) McManamon also
stated there were no dangerous conditions at the property and no known construction
defects related to the driveway.
       {¶ 11} On September 5, 2017, Kraft filed a motion for leave to file his responses to
OMCO's requests for admissions out of rule and to withdraw his deemed admissions to
OMCO's request for admissions. He further asked for leave to respond to OMCO's motion
for summary judgment out of rule. Kraft stated that he had fractured his elbow on May 19,
2017, an injury that prevented him from responding to OMCO's request for admissions.
       {¶ 12} On September 19, 2017, the trial court denied Kraft's motion, stating that his
elbow injury was an insufficient excuse for failing to respond to OMCO. The trial court
stated further that it was baffled as to how Kraft's injury could prevent him from responding
to OMCO's requests for four months or to OMCO's motion for summary judgment within
the time permitted by rule. In a footnote, the trial court observed that Kraft had filed the
same motion again on September 12, 2017, and likewise denied that second motion. The
trial court, declaring OMCO's motion for summary judgment unopposed and ripe for
decision, granted OMCO's motion.
       {¶ 13} The September 19, 2017 order was the fourth and final order the trial court
issued with respect to the four named defendants in the underlying action. At this juncture,
the trial court had dismissed all of Kraft's claims against all four defendants-appellees in
this matter.
No. 17AP-743                                                                                                 6


    C. Kraft's October 13, 2017 Motion to Vacate Trial Court's Judgments on
       Dispositive Motions
        {¶ 14} On October 13, 2017, Kraft filed a motion to vacate the trial court's judgments
granting dispositive motions that had been filed by Davis, OMCO, and the two other named
defendants who are not parties to this appeal. Kraft argued that his neglect was excusable
due to injuries and/or medical conditions he was suffering from prior to the time Davis filed
its motion.      Kraft alleged that the building located at 1200 Oakland Avenue was
substantially completed less than ten years before his fall. Kraft filed his motion to vacate
again on October 17, 2017.2
        {¶ 15} Kraft filed this appeal on October 19, 2017, before the trial court acted on his
motions to vacate filed October 13 and October 17, 2017.3 Kraft originally appealed the trial
court's judgments as to all four named defendants-appellees. Before this appeal came on
for argument, however, Kraft dismissed appeals as to defendants-appellees Celeste and
Hanlin-Rainaldi. Kraft now appeals the trial court's decisions to grant the separate motions
for summary judgment of defendants-appellees, Davis and OMCO.
II. ASSIGNMENTS OF ERROR
        {¶ 16} Kraft presented for our review four assignments of error:
                 [1.] The trial court erred when it granted Defendant OMCO's
                 motion for summary judgment because genuine issues of
                 material fact exist as to Plaintiff Kraft's negligence claims.

                 [2.] The trial court erred as a matter of law when it granted
                 Defendant [Davis's] motion for summary judgment as being
                 barred by Ohio's statute of repose because Plaintiff's negligence
                 claims for bodily injury accrued before the expiration of the
                 ten-year statute of repose period and were filed within the
                 applicable two year statute of limitations.

                 [3.] The trial court erred as a matter of law when it granted
                 Defendant Celeste's motion for summary judgment on the
                 pleadings as being barred by Ohio's statute of repose because

2 The record before us reflects that, on October 20, 2017—the day after Kraft filed this appeal—Davis filed a
brief in opposition to Kraft's motion to vacate. Davis argued that Kraft had failed to establish the elements of
a Civ.R. 60(B) motion to vacate and had not submitted any evidence illustrating that there was a genuine issue
of material fact that remained to be litigated for trial, with respect to Davis.
3 On November 15, 2017, the trial court entered an order that it did not have jurisdiction to decide Kraft's

October 13, 2017 motion to vacate because Kraft had filed this appeal, rendering Kraft's motion moot. On
November 22, 2017, Kraft filed a motion with this Court to stay the appeal and remand this matter to the trial
court to rule on his motion to vacate the final judgments. This Court denied Kraft's motion on December 4,
2017.
No. 17AP-743                                                                              7


                Plaintiff's negligence claims for bodily injury accrued before
                the expiration of the ten-year statute of repose period and were
                filed within the applicable two year statute of limitations.

                [4.] The trial court erred when it denied pro se Plaintiff's
                motions for leave to withdraw deemed admissions, to file
                Plaintiff's completed discovery responses and List of Witnesses
                out of time, and to reconsider and set aside all Defendants'
                motions to dismiss which were all granted by default because
                Plaintiff's failure to provide timely responses all occurred
                during a period of several weeks in the summer of 2017 while
                Plaintiff, who needs more time to complete tasks due to his
                post-concussion syndrome sustained in the incident being
                litigated, was convalescing from a debilitating fracture to the
                elbow in his dominant right arm sustained on May 19, 2017.

Celeste and Hanlan-Rainaldi have been dismissed from this appeal, thus we consider only
the first, second, and fourth assignments of error as they relate to OMCO and/or Davis.
III. LAW AND DISCUSSION
   A. Standard of Review

          {¶ 17} The trial court resolved Kraft's complaint by summary judgment after orders
were entered governing discovery between the parties.

                Appellate review of summary judgment motions is de novo.
                Helton v. Scioto Cty. Bd. of ComGeorgia (1997), 123 Ohio App.
3d 158, 162, 703 N.E.2d 841. When reviewing a trial court's
                decision granting summary judgment, we conduct an
                independent review of the record, and the appellate court
                "stands in the shoes of the trial court." Mergenthal v. Star
                Banc Corp. (1997), 122 Ohio App. 3d 100, 103, 701 N.E.2d 383.

Rose v. Ohio Dept. of Rehab. & Corr., 173 Ohio App. 3d 767, 2007-Ohio-6184, ¶ 18 (10th
Dist.).
          {¶ 18} Accordingly, when reviewing an appeal of an order granting a motion for
summary judgment, this Court uses the same standard of review as the trial court.
Freeman v. Brooks, 154 Ohio App. 3d 371, 2003-Ohio-4814, ¶ 6 (10th Dist.), citing Maust
v. Bank One of Columbus, N.A., 83 Ohio App. 3d 103, 107 (10th Dist.1992), jurisdictional
motion overruled, 66 Ohio St. 3d 1488 (1993). An appellate court's review of a summary
judgment disposition, however, is independent and without deference to the trial court's
determination. Brown v. Scioto Cty. Bd. of Commrs., 87 Ohio App. 3d 704, 711 (4th
No. 17AP-743                                                                               8


Dist.1993). Therefore, in determining whether a trial court properly granted a summary
judgment motion, an appellate court must review the evidence according to the standard
set forth in Civ.R. 56, as well as according to applicable case law. Murphy v. Reynoldsburg,
65 Ohio St. 3d 356 (1992); Cooper v. Red Roof Inns, Inc., 10th Dist. No. 00AP-876 (Mar. 30,
2001).
         {¶ 19} Civ.R. 56(C) requires that:
                Summary judgment shall be rendered forthwith if the
                pleadings, depositions, answers to interrogatories, written
                admissions, affidavits, transcripts of evidence, and written
                stipulations of fact, if any, timely filed in the action, show that
                there is no genuine issue as to any material fact and that the
                moving party is entitled to judgment as a matter of law.

Civ.R. 56 has been described as a means to facilitate the early assessment of the merits of
claims, to foster pre-trial dismissal of meritless claims, and to define and narrow issues for
trial. Telecom Acquisition Corp. I v. Lucic Ents., 8th Dist. No. 102119, 2016-Ohio-1466,
¶ 92. See also Kulch v. Structural Fibers, Inc., 78 Ohio St. 3d 134, 170 (1997) (Cook, J.,
concurring in part and dissenting in part). As such, summary judgment is a procedural
device designed to promote judicial economy and to avoid needless trials.

                "The goal of a motion for summary judgment is to narrow the
                issues in a case to determine which, if any, should go to trial.
                ' "The purpose of summary judgment is not to try issues of fact,
                but is, rather, to determine whether triable issues of fact
                exist." ' State ex rel. Anderson v. The Village of Obetz, 10th
                Dist. No. 06AP-1030, 2008-Ohio-4064, ¶ 64, quoting Lakota
                Local School Dist. Bd. of Edn. v. Brickner, 108 Ohio App. 3d
637, 643, 671 N.E.2d 578 (1996) (citations omitted.)"

Erickson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 16AP-74, 2017-Ohio-1572, ¶ 19,
quoting Thevenin v. White Castle Mgt. Co., 10th Dist. No. 15AP-204, 2016-Ohio-1235, ¶ 45
(Brunner, J., concurring). A party seeking summary judgment on the grounds that a
nonmoving party cannot prove its case bears the initial burden of informing the trial court
of the basis for the motion and must identify those parts of the record which demonstrate
the absence of a genuine issue of material fact on the elements of the nonmoving party's
claims. Dresher v. Burt, 75 Ohio St. 3d 280, 292-93 (1996).
         {¶ 20} If the moving party has satisfied its initial burden, the burden shifts to the
nonmoving party to set forth specific facts showing there is a genuine issue for trial.
No. 17AP-743                                                                                9


        {¶ 21} If the nonmoving party does not respond, summary judgment, if otherwise
appropriate, shall be entered against the nonmoving party. Id. The nonmoving party may
not rest on the mere allegations or denials of his or her pleadings, but must respond with
specific facts showing there is a genuine issue for trial. Civ.R. 56(E); Dresher at 293.
   B. Discussion
        {¶ 22} As a preliminary matter, we observe that Kraft is a pro se litigant and a former
attorney who had been admitted to the practice of law in the states of New Jersey and New
York.   We note this solely for the purpose of acknowledging Kraft's familiarity and
experience with the legal process, which cannot be said is typical of the majority of pro se
litigants appearing before this Court.
        1. Fourth Assignment of Error
        {¶ 23} We first address Kraft's fourth assignment of error, as we believe it is
dispositive of this matter. Kraft argues that the trial court erred when it denied his motions
(1) for leave to withdraw deemed admissions, (2) to file his completed discovery responses
and list of witnesses out of time, and (3) to reconsider and set aside OMCO and Davis's
motions to dismiss, which he concedes the trial court had granted by default because of his
own failure to timely provide responses. He argues the trial court should have granted him
such latitude because he was convalescing from a fracture to the elbow in his dominant
right arm, sustained on May 19, 2017. We disagree.
        {¶ 24} The record of the underlying matter evidences that Kraft never complied with
the trial court's case management schedule until September 12, 2017, after the cutoff date
for discovery. Further, the record is devoid of filings, correspondence, or communication
in any form from Kraft between the dates of May 19, 2017, when he requested an extension
of time to respond to comply with the trial court's discovery order of May 3, 2017 and to
provide discovery responses, and September 5, 2017, when he sought leave to file discovery
responses out of rule, to withdraw deemed admissions and to oppose OMCO's motion for
summary judgment out of rule. He offered as his only excuse his misfortune in fracturing
his right elbow on May 19, 2017, "which interfered with" his ability to respond to OMCO's
discovery requests and to oppose OMCO's motion for summary judgment in a timely
fashion. (Sept. 7, 2017 Kraft's Cross Mot. at 1.)
        {¶ 25} Having carefully reviewed the record, we find nothing to persuade us that the
trial court abused its discretion in not forbearing the application of the Ohio Rules of Civil
No. 17AP-743                                                                                10


Procedure and related law that he seeks. We share the trial court's bafflement as to how
Kraft's injury, even though he is right-handed, would cause him to be unable to
communicate with opposing parties. Moreover, Kraft provides no reason for not notifying
the trial court or opposing parties of his situation by telephone, fax, email or other means,
or not having someone contact the trial court and opposing counsel on his behalf, or not
retaining legal counsel to represent his interests in this action at least until such time as he
felt able to represent himself again. In this age of constant and immediate communication
in myriad forms, we find it inexplicable that Kraft could not, and did not, apprise the trial
court of his need for continuances before the discovery schedule cutoff date of September
5, 2017. His conduct is even less acceptable given his past experience as a practicing
attorney.
       {¶ 26} Based on our thorough review of the record, we find the trial court did not
abuse its discretion in denying the motions Kraft lists in his fourth assignment of error.
       {¶ 27} Kraft's fourth assignment of error is overruled.
       2. First Assignment of Error
       {¶ 28} Kraft argues the trial court erred when it granted OMCO's motion for
summary judgment, alleging that genuine issues of material fact existed concerning his
negligence claims. We disagree.
       {¶ 29} To prevail on a negligence claim, Kraft must establish each of the following
elements: (1) a duty running from the defendant to the plaintiff, (2) a breach of that duty,
and (3) the breach directly and proximately caused damages or injury. Hester v. Dwivedi,
89 Ohio St. 3d 575, 578 (2000); Menifee v. Ohio Welding Prods., Inc., 15 Ohio St. 3d 75, 77
(1984). "A presumption of negligence is never indulged from the mere fact of injury, but
the burden of proof is upon the plaintiff to prove the negligence of the defendant and that
such negligence is a proximate cause of injury and damage." Ault v. Hall, 119 Ohio St. 422
(1928), syllabus.
       {¶ 30} This Court has consistently upheld the "no-duty winter rule."             Luft v.
Ravemor, Inc., 10th Dist. No. 11AP-16, 2011-Ohio-6765, ¶ 13. The rationale is that
individuals are assumed to appreciate and protect themselves against the inherent dangers
associated with ice and snow during Ohio winters. Brinkman v. Ross, 68 Ohio St. 3d 82, 84
(1993), citing Debie v. Cochran Pharmacy-Berwick, Inc., 11 Ohio St. 2d 38 (1967), and Sidle
v. Humphrey, 13 Ohio St. 2d 45 (1968). "Simply stated, property owners and occupiers owe
No. 17AP-743                                                                           11


no duty to protect patrons from naturally occurring snow and ice." Wiggins v. Moose
Lodge #11, 10th Dist. No. 15AP-896, 2016-Ohio-954, ¶ 19, citing Brinkman at 83.
       {¶ 31} In Kaeppner v. Leading Mgt., Inc., 10th Dist. No. 05AP-1324, 2006-Ohio-
3588, ¶ 10-11, we stated the law in this area as follows:
               An owner or occupier of premises owes business invitees * * *
               a duty of ordinary care in maintaining the premises in a
               reasonably safe condition so that invitees are not unnecessarily
               and unreasonably exposed to danger. Paschal v. Rite Aid
               Pharmacy, Inc. (1985), 18 Ohio St. 3d 203, 18 Ohio B. 267, 480
N.E.2d 474. However, the Supreme Court of Ohio has
               consistently held that an owner or occupier's duty of ordinary
               care does not extend to natural accumulations of ice and snow.
               Debie v. Cochran Pharmacy-Berwick, Inc. (1967), 11 Ohio
               St.2d 38, 227 N.E.2d 603; Sidle v. Humphrey (1968), 13 Ohio
               St.2d 45, 233 N.E.2d 589; Brinkman v. Ross (1993), 68 Ohio
               St.3d 82, 1993 Ohio 72, 623 N.E.2d 1175. Thus, a landowner has
               no duty to remove natural accumulations of ice and snow, even
               if such conditions exist for an unreasonable amount of time.
               Debie at 41.

               Ohio courts have recognized exceptions to the general rule that
               an owner or occupier of property owes no duty to invitees
               regarding natural accumulations of ice and snow. For example,
               if an owner or occupier of property is shown to have had actual
               or implied notice that a natural accumulation of ice or snow on
               his or her property has created a condition substantially more
               dangerous than a business invitee should have anticipated by
               reason of knowledge of conditions prevailing generally in the
               area, negligence may be established. Debie. Also, where an
               owner or occupier is actively negligent in permitting or creating
               an unnatural accumulation of ice and snow, the no-duty rule is
               inapplicable. See Lopatkovich v. Tiffin (1986), 28 Ohio St. 3d
204, 207, 28 Ohio B. 290, 503 N.E.2d 154. To survive a
               properly supported motion for summary judgment in this type
               of case, the plaintiff must produce evidence to establish * * *
               that the land owner was actively negligent in permitting an
               unnatural accumulation of ice and snow to exist. Sasse v.
               Mahle (Nov. 19, 1999), Lake App. No. 98-L-157, 1999 Ohio
               App. LEXIS 5508; see Martin v. Hook SuperX, Inc. (Mar. 18,
               1993), Franklin App. No. 92AP-1649, 1993 Ohio App. LEXIS
               1569

       {¶ 32} OMCO argues that Kraft failed to establish a negligence claim against it.
Based on our de novo review of the record, we agree. There is no evidence to show that the
No. 17AP-743                                                                              12


ice on the driveway was an unnatural accumulation. Further, Kraft did not allege that the
ice on the driveway concealed some other type of danger that created a condition
substantially more dangerous than a business invitee should have anticipated. Moreover,
our review of Kraft's admissions (due to his failure to respond to OMCO's request for
admissions) show that he has admitted that he has no evidence to support his claim against
OMCO.
       {¶ 33} Additionally, there is no evidence to support Kraft's allegation that the ice on
the driveway was an unnatural accumulation due to the driveway's defective design. To
show a design defect, Kraft was required to present expert testimony. Dailey v. Mayo
Family Ltd. Partnership, 115 Ohio App. 3d 112, 117 (7th Dist.1996). Kraft failed to timely
name an expert witness. There is no evidence in the record to support Kraft's claim that
the ice on the driveway was an unnatural accumulation due to a defective design.
       {¶ 34} OMCO supported its motion for summary judgment with the affidavit of its
treasurer, Daniel McManamon, who averred that 1200 Oakland Avenue always had been
reasonably maintained, there were no dangerous conditions at the property, and no known
construction defects related to the driveway. McManamon averred further that he "did not
have actual or constructive knowledge that any accumulation of ice or snow at the Property
had created a condition substantially more dangerous than one would normally associate
with snow and ice. I am unaware of any unnatural accumulation of ice and/or snow at the
Property on November 22, 2014." (McManamon Aff. at ¶ 6.)
       {¶ 35} OMCO, having satisfied its initial burden, caused the burden to shift to Kraft
to respond with specific facts showing there was a genuine issue for trial of material fact on
this subject or that as a matter of law OMCO's point was in error. Kraft, however, did not
respond timely. Consequently, judgment was entered against him.
       {¶ 36} Based on our de novo review of the record, viewing the evidence in a light
most favorable to Kraft, a former attorney who understood the rules of civil procedure,
reasonable minds could only find in favor of OMCO. We find the trial court did not err in
granting OMCO's motion for summary judgment.
       {¶ 37} Kraft's first assignment of error is overruled.
No. 17AP-743                                                                               13


       3. Second Assignment of Error
       {¶ 38} Kraft argues the trial court erred as a matter of law when it granted Davis's
motion for summary judgment and barred Kraft's claims under the statute of repose as
provided for in R.C. 2305.131(A)(1). He argues that his negligence claims for bodily injury
accrued before the expiration of the ten-year statute of repose period and were filed within
the applicable two-year statute of limitations set forth in R.C. 2305.10(C). Kraft asserts that
Davis's substantial completion of improvements to 1200 Oakland Avenue occurred in
2005. Kraft argues that his claims against Davis accrued on November 22, 2014, the date
of his slip and fall, "before the expiration of the ten-year statute of repose period in 2015
and are not barred by Ohio's statute of repose." (Jan. 3, 2018 Kraft's Brief at 33.) Our de
novo review of the record, however, fails to disclose any usable evidence supporting Kraft's
assertion about when Davis's work on the property was substantially completed.
       {¶ 39} The statute of repose that applies to this action is set forth in R.C. 2305.131,
division (A)(1) which states:
               Notwithstanding an otherwise applicable period of limitations
               specified in this chapter or in section 2125.02 of the Revised
               Code and except as otherwise provided in divisions (A)(2),
               (A)(3), (C), and (D) of this section, no cause of action to recover
               damages for bodily injury, an injury to real or personal
               property, or wrongful death that arises out of a defective and
               unsafe condition of an improvement to real property and no
               cause of action for contribution or indemnity for damages
               sustained as a result of bodily injury, an injury to real or
               personal property, or wrongful death that arises out of a
               defective and unsafe condition of an improvement to real
               property shall accrue against a person who performed services
               for the improvement to real property or a person who furnished
               the design, planning, supervision of construction, or
               construction of the improvement to real property later than ten
               years from the date of substantial completion of such
               improvement.

Division (A)(2) of R.C. 2305.131 states:
               Notwithstanding an otherwise applicable period of limitations
               specified in this chapter or in section 2125.02 of the Revised
               Code, a claimant who discovers a defective and unsafe
               condition of an improvement to real property during the ten-
               year period specified in division (A)(1) of this section but less
               than two years prior to the expiration of that period may
               commence a civil action to recover damages as described in
No. 17AP-743                                                                                 14


                that division within two years from the date of the discovery of
                that defective and unsafe condition.

       {¶ 40} Kraft asserts that Davis performed its work at 1200 Oakland Avenue between
2003 and 2005. Assuming the assertion is accurate, the applicable period of repose expired
in 2015. Kraft argues that, pursuant to R.C. 2305.131(A)(2), he had until November 22,
2016 to commence the underlying action, making his filing on November 18, 2016 timely.
Kraft also relies on R.C. 2305.10(C)(4) as providing "a two-year limitations period for
commencing a suit for injuries occurring before the expiration of the ten-year repose period
of R.C. 2305.10(C)(1), 'but less than two years prior to the expiration of that period.' " (Kraft
Brief at 35.)
       {¶ 41} Davis disputes Kraft's assertion about the work timeline, stating that Kraft
"incorrectly alleges that Davis performed its design work 'in or about 2003 through 2005.' "
(Davis's Brief at 5.) Davis points out that Kraft did not support his "vague allegation with
any evidence that can be considered on summary judgment." Id. Allegations are not
enough to defend against supported allegations on summary judgment that no set of facts
would support a nonmovant's claim. Dresher. Our de novo review of the record confirms
that Kraft did not provide any evidence that the trial court or this Court could consider
regarding his assertion that the period of repose expired in 2015.
       {¶ 42} We have carefully reviewed Davis's motion for summary judgment and the
supporting affidavit of Matt Canterna, a partner at Davis and an AIA architect. Canterna,
based on his personal knowledge obtained from his review of Davis's records relative to the
work performed at 1200 Oakland Avenue, and based on his education, training, and
experience, averred "with certainty that Davis' work on the Project was substantially
completed more than ten years prior to Warren Kraft's fall at the property on November 22,
2014." (Canterna Aff. at ¶ 9.) Based on Davis's unrefuted evidence, the ten-year period of
repose relevant to the design work it performed at 1200 Oakland Avenue expired before
2014. Consequently, Kraft is barred from pursuing this matter against Davis.
       {¶ 43} Based on our de novo review of the record, viewing the evidence in a light
most favorable to Kraft, reasonable minds could only find in favor of Davis. We find that
the trial court did not err in granting Davis's motion for summary judgment.
       {¶ 44} Kraft's second assignment of error is overruled.
No. 17AP-743                                                                           15


IV. CONCLUSION
      {¶ 45} In our de novo review of the record, we hold the trial court did not err in
granting summary judgment in favor of OMCO and Davis. Having reviewed the evidence
and drawn all reasonable inferences therefrom in favor of Kraft as we are required to do by
Civ.R. 56, we find that both OMCO and Davis were legally entitled to summary judgment.
We overrule Kraft's first, second, and fourth assignments of error, and do not consider
Kraft's third assignment of error. For the foregoing reasons, we affirm the judgment of the
Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.
                         DORRIAN and HORTON, JJ., concur.